Name: Commission Regulation (EEC) No 572/87 of 26 February 1987 laying down standard rates for the financing by the European Agricultural Guidance and Guarantee Fund, Guarantee Section, of expenditure resulting from the free distribution of beef products bought in by the intervention agencies
 Type: Regulation
 Subject Matter: NA;  cooperation policy;  financing and investment;  animal product
 Date Published: nan

 27. 2. 87 Official Journal of the European Communities No L 57 29 COMMISSION REGULATION (EEC) No 572/87 of 26 February 1987 laying down standard rates for the financing by the European Agricultural Guidance and Guarantee Fund, Guarantee Section, of expenditure resulting from the free distribution of beef products bought in by the intervention agencies Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3247/81 of 9 November 1981 on the financing by the European Agricultural Guidance and Guarantee Fund, Guarantee Section, of certain intervention measures, particularly those involving the buying-in, storage and sale of agricul ­ tural products by intervention agencies ('), as last amended by Regulation (EEC) No 2632/85 (2), and in particular Article 7 thereof, Whereas Commission Regulation (EEC) No 139/87 (3) provided for an emergency scheme for the free supply of beef to those most in need following the cold spell in Europe ; whereas Article 7 of Regulation (EEC) No 3247/81 provides that, according to the procedure laid down in Article 13 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (4), as last amended by Regulation (EEC) No 3769/85 (*), uniform standard rates should be determined for the Community with a view to the finan ­ cing of expenditure incurred for the free distribution under this scheme ; whereas free distribution costs comprise transport, cutting, packaging and, where appro ­ priate, boning costs ; Whereas the real costs of distribution in a Member State may differ appreciably from those in the other Member States and that accordingly different standard rates should be set for this Member State to avoid jeopardizing the Community's charity operation ; HAS ADOPTED THIS REGULATION : Article 1 The standard rates to be applied, pursuant to Article 7 of Regulation (EEC) No 3247/81 , for the financing by the European Agricultural Guidance and Guarantee Fund, Guarantee Section, of expenditure resulting from free distribution as provided for in Regulation (EEC) No 139/87 shall be the following :  40 ECU per gross tonne for boned meat,  160 ECU per gross tonne for bone-in meat. Where beef is distributed in a Member State having no intervention stocks, an amount of 50 ECU per tonne shall be added to this rate . If it can be shown, to the satisfaction of the competent authority in the Member State concerned, that the deboning has been carried out in particularly difficult conditions, the amount of 160 ECU per tonne shall be increased by a maximum of 50 ECU per tonne . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 15 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 February 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 327, 14. 11 . 1981 , p. 1 . (2) OJ No L 251 , 20. 9 . 1985, p. 1 . 0 OJ No L 17, 20 . 1 . 1987, p. 19 . (4) OJ No L 94, 28 . 4. 1970, p. 13 . 0 OJ No L 362, 31 . 12. 1985, p. 17.